



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Reddick, 2020 ONCA 786

DATE: 20201214

DOCKET: C68463

Hoy, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Chad Reddick

Appellant

Chad Reddick, appearing in person

Anthony Moustacalis, appearing as duty
    counsel

Michael Fawcett, for the respondent

Heard: December 7, 2020 by
    video conference:

On appeal from the sentence imposed on June
    26, 2020 by Justice Mary Teresa E. Devlin of the Ontario Court of Justice.

REASONS FOR DECISION


[1]

Chad Reddick pled guilty to robbery and using an
    imitation firearm while committing an indictable offence. During the robbery,
    he passed off the imitation firearm as a real firearm and held it to the head
    of the lone convenience store clerk. This was an extremely serious offence
    committed by a 33-year-old man with a significant, albeit largely non-violent,
    criminal record.

[2]

The sentencing judge determined that, in the
    circumstances, a two-year sentence was the least restrictive fit sentence
    that could be imposed for the robbery, to be followed by the one-year mandatory
    minimum sentence for the firearm offence. She allocated 12.5 months of credit
    for pre-sentence custody, including a 30 day credit for the hardship caused
    by 17 days of lockdown that Mr. Reddick experienced while awaiting trial. The
    credit that the sentencing judge allocated reduced the global custodial
    sentence remaining to be served to 23.5 months.

[3]

When the Crown realised that the sentence
    imposed would not exceed two years, thereby making an accompanying probation
    order lawful pursuant to s. 731(b) of the
Criminal Code
, the
    Crown requested a 12-month non-reporting probation order to prevent Mr. Reddick
    from attending at the store he had robbed. The sentencing judge granted the
    probation order.

[4]

Mr. Reddick, who was ably assisted by duty
    counsel, appeals the sentence imposed, claiming:

·

The sentencing judge erred in applying the
Gladue

principles;

·

The sentencing judge erred by failing to pay attention
    to the sentencing objective of rehabilitation;

·

The sentence should be reconsidered because of
    changes in circumstances, specifically:

·

The change in the law after
R. v. Sharma
,
    2020 ONCA 478, 152 O.R. (3d) 209, leave to appeal requested, [2020] S.C.C.A.
    No. 311, which Mr. Reddick contends makes a conditional sentence possible for
    the robbery conviction; and

·

The high frequency of lockdowns Mr. Reddick has
    experienced since the sentence was imposed.

[5]

Although we accept and commend Mr. Reddicks
    remorse and his commitment to change so that he can lead a prosocial life with
    his family going forward, we must dismiss his sentence appeal.

[6]

With respect to the
Gladue

principles,
    duty counsel argued that: (1) the sentencing judge failed to appreciate or
    account for the fact that Mr. Reddicks inability to provide specific
    information about his Aboriginal ancestry may be attributable to the
    dysfunction in his extended family caused by colonialism, and (2) that she
    erred by requiring proof of a direct link between his Aboriginal ancestry and
    his crime.

[7]

In our view, the sentencing judge did neither of
    these things. Despite the fact that Aboriginal Legal Services declined to
    provide a
Gladue

report because Mr. Reddick and his family
    members lacked specific information about his Aboriginal ancestry, or evidence
    of how his Aboriginal ancestry affected Mr. Reddicks life, the sentencing
    judge accepted that Mr. Reddick was Indigenous and drew on relevant information
    in the presentence report in order to comply with s. 718.2(e). She identified
    and considered Mr. Reddicks childhood trauma and its link to his addiction and
    psychological issues, and expressly confirmed that she was imposing a low-end
    sentence on Mr. Reddick because of Mr. Reddicks Indigenous ancestry and his
    displacement from his culture. She applied the
Gladue

principles
    appropriately and sensitively.

[8]

Nor do we agree that the sentencing judge failed
    to pay adequate attention to rehabilitation. She included rehabilitation when
    describing the sentencing objectives that she was required to consider, and she
    reaffirmed the importance of restorative sentencing for Indigenous offenders.
    She ultimately rejected the rehabilitative sentence that Mr. Reddick proposed
    precisely because that sentence did not respect the primary sentencing
    objectives of deterrence and denunciation that apply to the offences he committed.
    She also encouraged Mr. Reddick to pursue his links to his Aboriginal community,
    a clear invitation to assist in his rehabilitation. Simply put, the sentencing
    judge considered rehabilitation, and made an appropriate decision to give
    priority to denunciation and deterrence in the sentence she imposed.

[9]

We must also reject Mr. Reddicks request that
    we reconsider his sentence because of changes in circumstances.

[10]

Even if we were to accept Mr. Reddicks
    submission that after the
Sharma

decision a conditional
    sentence may be imposed on a robbery conviction where a weapon is involved, we
    cannot reconsider his sentence on this basis. First, we can find no error by
    the sentencing judge that would permit us to resentence Mr. Reddick using this
    new sentencing tool. Second, pursuant to s. 742.1 of the
Criminal Code,
a conditional sentence cannot be imposed unless the accused is being sentenced
    to less than two years of imprisonment. The trial judge determined that the
    least restrictive sentence she could impose was two years. We see no basis for
    interfering with this determination. Therefore, even if conditional sentences
    are available for robberies committed with weapons, a conditional sentence is
    not an eligible sentence in this case.

[11]

Nor can we resentence Mr. Reddick based on the
    frequent lockdowns that have occurred since he began serving his sentence. We
    do not take issue with Mr. Reddicks position that the lockdowns are
    likely COVID-19 related, and we accept that hardship arising from lockdowns can
    qualify as a collateral consequence that warrants consideration during
    sentencing:
R. v. Morgan
, 2020 ONCA 279, at para. 9. However, in
    setting Mr. Reddicks sentence, the sentencing judge already took into account
    that serving a sentence in jail is more difficult now, due to the current
    Covid-19 pandemic and the inability of a jail to offer the types of physical
    distancing and other safety measures recommended by the health professionals to
    protect against the virus.

[12]

Put otherwise, the sentencing judge already
    allowed for the impact that Covid-19 would likely have on the hardship of the
    sentence she imposed. We are not satisfied on the evidence before us that
    circumstances have changed to the point where we should give additional credit.

[13]

The appeal is therefore dismissed.

Alexandra
    Hoy J.A.
Gary Trotter J.A.

David M. Paciocco J.A.


